Case 1:08-cv-O1360-RWR Page 1 0f2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)

ZAYN AL ABIDIN MUHAMMAD )
HUSAYN, )

)

Petitioner )

vs § civil A¢ri@n No. 03-¢»1360 (RWR)

)

ROBERT GATES, )
)

Respondent )

)

SCHEDULING ORDER

The Court hereby adopts the proposed schedule for further proceedings detailed in the
parties’ Joint Status Report and Proposed Scheduling Order. lt is hereby ORDERED that:
Disclosures Reauired bv the Case Management Order

The unclassified factual return required by section I.C of the Case Management Order
(dkt. nos. 48, 62) shall be due May 29, 2009.

The disclosures required by section I.E.l of the Case Management Order shall be
completed no later than May 29, 2009.

The disclosures required by section I.D.l of the Case Management Order shall be
completed no later than July 17, 2009.

Resolution of Disclosure and Discoverv Disr)utes

Any and all remaining disclosure or discovery disputes shall be resolved through
consolidated proceedings as follows:

Petitioner will file a single consolidated motion encompassing (l) any challenge by the

petitioner to the adequacy of the Government’s disclosures under the Case Management Order

Case 1:O8-cv-O1360-RWR 'age 2 of 2

and (2) any request by the petitioner for additional limited discovery pursuant to section I.E.2 of
the Case Management Order. Petitioner’s consolidated motion will be due September ll, 2009.

Respondent’s opposition to petitioner’s consolidated motion will be due October 9, 2009,

Petitioner’s reply in support of petitioner’s consolidated motion will be due October 23,
2009.

Ifa ruling on petitioner’s consolidated motion results in the disclosure of additional
material to petitioner by the Government, petitioner shall be permitted to file one additional
motion seeking additional limited discovery pursuant to section I.E.2 of the Case Management
Order related to the newly disclosed material. Petitioner shall file any such motion within 21
days after the Government has completed production of the additional material.

Any request for modification to or departure from the procedure outlined above shall be
by motion for good cause shown.

Further Proceedings

The deadlines for petitioner’s traverse pursuant to section I.G of the Case Management
Order and briefs forjudgment on the record pursuant to section IIl.A of the Case Management
Order shall be stayed pending resolution of the above-described proceedings. At the conclusion
of the above-described proceedings, the parties shall confer regarding a schedule for the filing of
petitioner’s traverse and the parties’ briefs for judgment on the record and shall file a proposed

schedule with the Court.

Date; 3/22/0 ‘7 I¢NZ€Y/”@b@'

RICHARD W. ROBERTS
UNITED STATES DISTRlCT JUDGE